UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


ESAU POREE,                                       §
                                                  §
                Plaintiff,                        §
                                                  §
versus                                            §   CIVIL ACTION NO. 1:17-CV-529
                                                  §
ROCHELLE ROGERS,                                  §
                                                  §
                Defendant.                        §

      MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING
        THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Esau Poree, an inmate confined within the Texas Department of Criminal Justice,

Correctional Institutions Division, proceeding pro se, filed this civil rights lawsuit pursuant to 42

U.S.C. § 1983. The court previously referred this matter to the Honorable Keith Giblin, United

States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and

orders of this court.

         Plaintiff has filed a motion for partial summary judgment (#30). The magistrate judge has

submitted a Report and Recommendation of United States Magistrate Judge concerning the motion.

The magistrate judge recommends the motion be denied.

         The court has received the Report and Recommendation, along with the record, pleadings,

and all available evidence. Plaintiff filed objections to the magistrate judge’s Report and

Recommendation.

         The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. After careful consideration, the court is of the opinion plaintiff’s objections

are without merit. The magistrate judge correctly concluded that at the time it was filed, the

motion for partial summary judgment was premature.
                                            ORDER

       Accordingly, the objections filed by plaintiff are OVERRULED. The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge is

ADOPTED. Plaintiff’s motion for partial summary judgment is DENIED.

       SIGNED at Beaumont, Texas, this 28th day of August, 2019.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                               2
